     Case: 1:19-cv-05184 Document #: 50 Filed: 07/31/20 Page 1 of 5 PageID #:178



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIAN E. PARKER,                               )
                                                )
                        Plaintiff,              )
                                                )       Case No. 19-cv-5184
                v.                              )
                                                )       Judge Sharon Johnson Coleman
VIVA USA, INC. and ALLSTATE                     )
INSURANCE COMPANY,                              )
                                                )
                        Defendants.             )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Marian Parker brings this action claiming violations of Title VII, 42 U.S.C. § 2000e,

et seq. and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12117, et seq. Defendants

VIVA USA, Inc. (“VIVA”) and Allstate Insurance Company (“Allstate”) have filed a joint motion to

compel arbitration pursuant to Federal Rule of Civil Procedure 12(b)(3). For the reasons stated

below, the Court grants defendants’ motion to compel arbitration.

Background

        In March 2017, VIVA hired Parker as a Cybersecurity Risk Reporting Analyst for its

customer Allstate. VIVA is a technology-solutions vendor that places professionals in technology-

related temporary positions. Pursuant to the terms of her employment with defendants, Parker

would initially work for the first 90 days at Allstate’s headquarters in Northbrook, Illinois, and then

would work remotely from New York beginning on June 27, 2017. Parker alleges that defendants

informed her that she would become a full-time employee working directly for Allstate and be paid

directly by Allstate in October 2017. Further, Parker asserts that both Allstate and VIVA had the

authority to terminate her employment and make other personnel decisions affecting her, including

providing reasonable accommodations under the ADA.
     Case: 1:19-cv-05184 Document #: 50 Filed: 07/31/20 Page 2 of 5 PageID #:179



        On March 7, 2017, Parker executed an employment agreement with VIVA that contained

the following arbitration clause:

        Any dispute, controversy or claim arising out of, involving, affecting or related in any
        way to this Agreement and Addendum or a breach of this Agreement and
        Addendum, or in any way arising out of, involving, affecting or related to
        Employee’s employment or the conditions of employment or the termination of
        employment, or in any way arising out of, involving, affecting, or related to
        Assignment or termination of Assignment with any Customer of Employer … under
        Federal, State and/or local laws, shall be resolved by final and binding arbitration,
        pursuant to the Federal Arbitration Act, in accordance with the applicable rules of
        the American Arbitration Association in the state where Employee is or was last
        employed by Employer. The arbitrator shall be entitled to award reasonable
        attorney’s fees and costs to the prevailing party. The award shall be in writing,
        signed by the arbitrator, and shall provide the reasons for the award. Judgment upon
        the arbitrator’s award may be filed in and enforced by any court having jurisdiction.
        This agreement to arbitrate disputes does not prevent Employee from filing a charge
        or claim with any governmental administrative agency as permitted by applicable law.

(R. 26-1, Empl. Agmt. ¶ 4.) (emphasis added).

        Parker was terminated from her employment on April 25, 2017, and filed a timely charge of

discrimination with the EEOC in February 2018. The EEOC issued Parker’s right to sue letters that

she received on May 9, 2019. Parker then filed this lawsuit on July 31, 2019.

Legal Standard

        A motion to dismiss under Rule 12(b)(3) for improper venue is the appropriate procedure

when a litigant seeks to dismiss a lawsuit based on an arbitration agreement. Faulkenberg v. CB Tax

Franchise Sys., LP, 637 F.3d 801, 808 (7th Cir. 2011); Automobile Mech. Local 701 Welfare & Pension

Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740, 746 (7th Cir. 2007). When making a

determination under Rule 12(b)(3), district courts may consider materials outside of the pleadings,

including the parties’ arbitration agreement. Continental Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727,

733 (7th Cir. 2005). In determining whether an agreement’s arbitration clause controls, federal

courts apply state-law principles of contract formation. Gupta v. Morgan Stanley Smith Barney, LLC,

934 F.3d 705, 710 (7th Cir. 2019). “Generally, federal policy favors arbitration, and once an


                                                    2
     Case: 1:19-cv-05184 Document #: 50 Filed: 07/31/20 Page 3 of 5 PageID #:180



enforceable arbitration contract is shown to exist, questions as to the scope of arbitrable issues

should be resolved in favor of arbitration.” Scheurer v. Fromm Family Foods, LLC, 863 F.3d 748, 752

(7th Cir. 2017).

Discussion

        In response to defendants’ motion to compel arbitration, Parker asserts that the entire

arbitration agreement is unenforceable because it allows for fee-shifting to the prevailing party

without qualification – even if the prevailing party is the defendant employer – thus contradicting

Title VII’s goals and policies. To clarify, “[a]lthough section 706(k) of Title VII provides for fee

shifting in favor of any ‘prevailing party,’ 42 U.S.C. § 2000e-5(k), courts have long recognized that

fees should be awarded to prevailing defendants only in exceptional cases.” EEOC v. CVS Pharmacy,

Inc., 907 F.3d 968, 973 (7th Cir. 2018). As the Seventh Circuit explains:

        A prevailing defendant, as well as a prevailing plaintiff, may be awarded attorney’s
        fees under section 1988. In order to collect attorney’s fees, a prevailing defendant
        “must demonstrate that the plaintiff brought her action in subjective bad faith, or
        that ‘the plaintiff’s action was frivolous, unreasonable, or without foundation, even
        though not brought in subjective bad faith.’” In Hughes v. Rowe, 449 U.S. 5, 14, 101
        S.Ct. 173, 178, 66 L.Ed.2d 163 (1980), the Supreme Court vacated an attorney’s fee
        award to a prevailing defendant and held that “[t]he fact that a plaintiff may
        ultimately lose his case is not in itself a sufficient justification for the assessment of
        fees.” Vigorous enforcement of civil rights laws is the policy underlying the stringent
        standard required of prevailing defendants who seek payment of their attorney’s fees.

Leffler v. Meer, 936 F.2d 981, 986 (7th Cir. 1991) (internal citations omitted) (emphasis in original).

Simply put, if a defendant employer is the prevailing party in an employment discrimination lawsuit,

defendant can only seek and receive attorney’s fees if plaintiff’s action was brought in bad faith or

was frivolous, unreasonable, or without foundation. Bluestein v. Central Wis. Anesthesiology, S.C., 769

F.3d 944, 956 (7th Cir. 2014).

        It is undisputed that the language in the arbitration clause does not correctly state Title VII’s

fee-shifting standard for prevailing defendants. Nonetheless, Parker does not develop her argument

that the entire arbitration clause is unenforceable. Parker, for example, does not acknowledge that
                                                    3
     Case: 1:19-cv-05184 Document #: 50 Filed: 07/31/20 Page 4 of 5 PageID #:181



“the power to declare a private contract invalid on public policy grounds is exercised sparingly.”

Sweis v. Founders Ins. Co., 98 N.E.3d 485, 501, 420 Ill.Dec. 868, 884 (1st Dist. 2017) (citation omitted).

Furthermore, Parker does not respond to defendants’ argument that courts may sever portions of an

arbitration clause that are unenforceable. See Safranek v. Copart, Inc., 379 F.Supp.2d 927, 935 (N.D.

Ill. 2005) (“Given the strong federal policy favoring arbitration, and the ability of the courts to sever

unenforceable provisions of otherwise valid agreements, the best course in this case is to sever the

portion of the arbitration clause stating that each party shall bear its own costs with respect to

attorney’s fees.”) (Coar, J.); Kinkel v. Cingular Wireless, LLC, 828 N.E.2d 812, 823–24, 293 Ill.Dec.

502, 513–14, 357 Ill.App.3d 556, 569 (5th Dist. 2005) (“We must keep in mind the strong policy in

favor of enforcing arbitration agreements, which is best served by allowing the valid portions of the

arbitration agreement to remain in force while severing the unconscionable provision.”).

        Here, as in Safranek, where the arbitration clause conflicted with Title VII’s fee provision, the

Court severs the language “the arbitrator shall be entitled to award reasonable attorney’s fees and

costs to the prevailing party” from the rest of the provision instead of finding the entire arbitration

provision unenforceable. Id. at 935 (“Under Illinois law, a court may, in its discretion, ‘modify a

contract so that it comports with the law or sever unenforceable provisions from a contract.’”)

(citation omitted). By modifying the arbitration clause as such, Parker’s concerns about the costs of

arbitration are ameliorated. See id. (citing Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 123 S.Ct. 2402,

156 L.Ed.2d 414 (2003)).

        Next, Parker argues that Allstate is not a third-party beneficiary to the employment

agreement, and thus is not entitled to seek arbitration. Illinois courts recognize third-party

beneficiaries if the party is identified in the contract or the third-party benefit is clearly intended by

the contracting parties. Community Bank of Trenton v. Schnuck Markets, Inc., 887 F.3d 803, 820 (7th Cir.

2018). Allstate is identified in the arbitration clause as VIVA’s “customer” and the addendum to the


                                                     4
    Case: 1:19-cv-05184 Document #: 50 Filed: 07/31/20 Page 5 of 5 PageID #:182



employment contract specifically lists Allstate as VIVA’s customer. Parker’s claims against Allstate

arise out of its actions as VIVA’s customer, and she alleges that both VIVA and Allstate are her

employers. As such, there is no doubt that Allstate was intended to benefit under the employment

agreement as a third-party beneficiary. Continental Cas. Co., 417 F.3d at 734 (“An intended

beneficiary is intended by the parties to the contract to receive a benefit for the performance of the

agreement and has rights and may sue under the contract.”). Accordingly, Parker’s argument is

without merit.

Conclusion

        Based on the foregoing, the Court grants defendants’ joint motion to compel arbitration

[26]. Civil case terminated.

IT IS SO ORDERED.

Date: 7/31/2020
                                               Entered: _____________________________
                                                        SHARON JOHNSON COLEMAN
                                                        United States District Judge




                                                   5
